DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                        JESSICA MARLETTE,

                              Petitioner,

                                  v.

                      ROXANNE M. CARULLO,

                             Respondent.


                            No. 2D22-547


                         September 30, 2022

Petition for Writ of Certiorari to the Circuit Court for Hillsborough
County; Paul Huey, Judge.

Sheila M. Lake of Lake Law Firm, P.A., St. Petersburg, for
Petitioner.

No appearance for Respondent.


VILLANTI, Judge.

     Jessica Marlette petitions this court for certiorari review of the

trial court's January 23, 2022, order granting Roxanne M. Carullo's

ore tenus motion to bifurcate the legal and equitable issues for trial
in the action below. We have jurisdiction. See Fla. R. App. P.

9.030(b)(2)(A). Because the trial court departed from the essential

requirements of the law, as discussed below, we grant Marlette's

petition and quash the January 23, 2022, order with regard to the

bifurcation of issues only.

                                  I.

     Marlette and Carullo own adjoining properties in Odessa,

Hillsborough County, Florida. The properties were at one time

owned together as one contiguous property by Thomas and Venetta

Colson.1 The Colsons built a home on the property now owned by

Marlette. Over the years, they also installed on their property an

unpaved driveway and an underground well to supply their home

with water.

     In 1995, the Colsons sold the parcel now constituting

Carullo's property to Nicholas and Shirley Carullo, respondent

Carullo's in-laws. In 1997, the Colsons sold the property now



     1  The Colsons originally owned three parcels: Lots 47, 48, and
49. They lived on all three as one contiguous property, and later
split the three lots evenly between the Carullos and Alderman.
Marlette's property is Lot 49 and the east half of Lot 48. Carullo's
property is Lot 47 and the west half of Lot 48.
                                  2
constituting Marlette's property to Ronald Alderman. At around

that time, it was discovered that the two parcels had been

incorrectly divided and that the driveway and well installed by the

Colsons years earlier, which were intended for the benefit of the

property owned by Alderman (and subsequently Marlette)

encroached upon the Carullos' property. Thus, Alderman and the

Carullos executed an easement agreement (the Agreement),

granting Alderman a "perpetual easement on, over, under and

across [the Carullos'] Property for the continued use, operation and

maintenance of the well and driveway as constructed and

maintained by [Alderman] as of the date of the execution of this

Easement.'' Pursuant to the Agreement, the easement was to "run

with the land in perpetuity" and "bind and inure to the parties, their

successors, and assigns and legal representatives" unless

terminated in writing by both parties and recorded in the official

records of Hillsborough County. The Agreement was executed on

May 8, 1997, and recorded in the Hillsborough County official

records on May 22, 1997.

     Alderman's mortgagor, Wells Fargo, foreclosed upon his parcel

in 2010 and took title to the property following the foreclosure sale.

                                  3
Wells Fargo subsequently sold the property to Marlette, also in

2010. The Carullos conveyed their property to respondent Carullo

in 2018. Carullo's property was vacant until July 2020, when

construction of her home commenced.

     Marlette alleges that in 2019, apparently in anticipation of

constructing her home, Carullo confronted Marlette's husband

about their use of the driveway and threatened to tap into the well

and "run it dry," thereby forcing Marlette to move it. Carullo also

applied for a septic permit that contained a diagram of the intended

septic tank accessing the existing well. Marlette, fearing that

Carullo intended to utilize the existing well for the new septic tank

rather than installing her own, contacted Environmental Health

Services (EHS), the state agency charged with issuing septic tank

permits. She provided EHS with a copy of the Agreement and was

advised that the septic tank permit would not be approved until the

easement dispute is resolved.

     Marlette also alleges that Carullo deliberately parks her

vehicles in the driveway in such a manner that it blocks Marlette

and her husband from accessing their property and has verbally

threatened and harassed them in an effort to prevent them from

                                  4
using the driveway. Hearing transcripts from the proceedings below

reflect that Carullo has on numerous occasions parked her vehicle

on Marlette's property, directly behind Marlette's vehicle, to "block"

her into her backyard.

     In November 2020, Marlette filed an eight-count lawsuit

against Carullo, seeking declaratory judgments of easement rights

under the Agreement with regard to the well and driveway,

declaratory judgments in the alternative for prescriptive easements

with regard to the well and driveway, permanent injunctions with

regard to the well and driveway, breach of the Agreement, and

nuisance. The trial court entered a temporary injunction

prohibiting either party from blocking the other's use of the

driveway or preventing ingress/egress upon same. The trial court

further ruled that Marlette's easement rights pertaining to the

driveway were nonexclusive and that the easement was intended to

grant her access to her lot because there was no room for a

driveway on the other side of her property. It was established at the

injunction hearing that the driveway is Marlette's sole access to her

carport, which is located at the back of her property. The trial court

also reserved ruling on all issues pertaining to the well until further

                                   5
fact-finding could be made regarding the well's condition and

capacity.

     In June 2021, Marlette amended her complaint to add a count

of trespass and a count for damages by diminution of value. The

trial court set a two-day jury trial for November 2021, which was

subsequently continued to January 2022 upon stipulation of both

parties. In the meantime, after a hearing in December 2021, the

trial court granted Carullo's motion for judgment on the pleadings

with regard to Marlette's claims for a declaratory judgment for

exclusive easement rights of the driveway and for prescriptive

easements for the driveway and for the well.

     When the parties convened for trial on January 10, 2022,

Carullo made her ore tenus motion to continue trial again due to

the unavailability of witnesses2 and to bifurcate the legal and

equitable issues. The trial court granted the ore tenus motion,

noting in its written order that with regard to the latter, the trial

court is the appropriate factfinder for Marlette's claims for

injunctive and equitable relief.


     2 Two essential witnesses were reported to have Covid, and an
expert witness had a family emergency.
                                    6
                                   II.

     A party "seeking a writ of common law certiorari must

establish (1) a departure from the essential requirements of the law,

(2) resulting in material injury for the remainder of the trial (3) that

cannot be corrected on postjudgment appeal." Rogan v. Oliver, 110

So. 3d 980, 982 (Fla. 2d DCA 2013) (quoting Parkway Bank v. Fort

Myers Armature Works, Inc., 658 So. 2d 646, 648 (Fla. 2d DCA

1995)). "The second and third elements are jurisdictional, and the

failure to establish those elements requires dismissal of the petition

without considering the merits." Choi v. Auto-Owners Ins. Co., 224

So. 3d 882, 883 (Fla. 2d DCA 2017).

     The relevant transcript reflects that the trial court ordered

bifurcation of the equitable and legal issues out of concern about

available jury trial dates and the parties' evident discord affecting

their respective access to their properties and to water via the well.

Marlette argues, however, that bifurcating the issues below departs

from the essential requirements of the law because the facts

underlying both are inextricably intertwined and that trying the

issues separately may lead to inconsistent verdicts or preclude the

jury from deciding the legal claims of the case altogether.

                                   7
     A trial court generally has broad discretion to sever or

bifurcate claims to avoid inconvenience or prejudice to a party

pursuant to Florida Rule of Civil Procedure 1.270(b). See Rooss v.

Mayberry, 866 So. 2d 174, 176 (Fla. 5th DCA 2004). However,

"[w]here the facts and issues underlying the claims are intertwined,

the trial court should conduct a single trial." Bethany Evangelical

Covenant Church of Miami, Fla., Inc. v. Calandra, 994 So. 2d 478,

479 (Fla. 3d DCA 2008); see also Rooss, 866 So. 2d at 176

("[B]ecause the issues . . . in this case are related and necessarily

have an 'important bearing' on one another, a unified trial is

required to affect substantial justice."). While the trial court's

concern for efficiency is evident, the proper procedure instead is for

the trial court to first proceed with the jury trial, and then to apply

the jury's factual findings to determine whether Marlette has

established entitlement to her equitable claims. See Kavouras v.

Mario City Rest. Corp., 88 So. 3d 213, 214 (Fla. 3d DCA 2011).

     "Certiorari is an appropriate remedy for orders severing or

bifurcating claims which involve interrelated factual issues because

severance risks inconsistent outcomes." Choi, 224 So. 3d at 883

(quoting Minty v. Meister Financialgroup, Inc., 97 So. 3d 926, 931

                                   8
(Fla. 4th DCA 2012)); see also Ludeca, Inc. v. Alignment & Condition

Monitoring, Inc., 276 So. 3d 475, 481 (Fla. 3d DCA 2019) ("[A]s the

claims are necessarily intertwined, bifurcation threatens

inconsistent outcomes and could serve to eviscerate petitioner's

cause of action."). Marlette argues that her claims—aside from

those for a prescriptive easement3—all arise from the Agreement

and that trying the equitable and legal claims separately poses the

threat of inconsistent verdicts because the same evidence is needed

to establish her claims in both trials. She contends that the

exhibits and witnesses she must present to establish her claim for

injunctive relief are the same as needed to substantiate her legal

claims of breach of contract, nuisance, and trespass. Because the

majority of Marlette's claims indeed arise from or substantially


     3 To establish a prescriptive easement, the claimant must
show the following: (1) actual, continuous, and uninterrupted use
by the claimant or any predecessor in title for twenty years; (2) that
use has been either with the actual knowledge of the owner or so
open, notorious, and visible that knowledge of the use is imputed to
the owner for twenty years; (3) that the use was of a definite route;
and (4) that use has been adverse to the lawful owner for twenty
years. See Dana v. Eilers, 279 So. 3d 825, 827–28 (Fla. 2d DCA
2019). The trial court entered judgment on the pleadings in favor of
Carullo on Marlette's prescriptive easement counts based on the
existence of the executed and recorded Agreement.

                                  9
involve the easement rights in the Agreement, fact-finding for both

legal and equitable issues would involve common witnesses and

exhibits that would, for example, establish a foundation for the

original placement and use of the driveway and well, the division of

the parcels, and the execution and intent of the Agreement by the

Carullos and Alderman. It is clear that the underlying facts of both

legal and equitable claims here are intertwined and that the trial of

such claims separately may lead to inconsistent verdicts. Thus,

certiorari review is appropriate in this case. See Choi, 224 So. 3d at

884.

       Further, the order on appeal set the nonjury trial for equitable

issues for March 2021, with the jury trial on legal issues to take

place at a later date. However, litigants have the right to a trial by

jury guaranteed by article I, section 22 of the Florida Constitution.

"Unless waived, a jury must make findings concerning all facts

which are common to the legal and equitable claims before the trial

court may consider granting an equitable remedy." Billian v. Mobile

Corp., 710 So. 2d 984, 992 (Fla. 4th DCA 1998). "[I]t is well settled

that where mixed equitable and legal claims are presented on

interrelated facts, the trial court first must have a jury decide the

                                   10
case so as to preserve the parties' right to a jury trial." Kavouras,

88 So. 3d at 214. And when the issues of fact decided by a jury in

an action at law are inextricably woven with the issues of fact in an

equitable claim, the trial court is bound to the findings of fact by

the jury. Billian, 710 So. 2d at 992; cf. Marshall v. Sprecher, 559

So. 2d 1280, 1281 (Fla. 2d DCA 1990) ("A threshold factual

determination by the trial court in the equitable aspect of this

matter, i.e. that the covenant was or was not breached, would bind

a subsequent jury through collateral estoppel and thus deny the

defendant a trial by jury in the resolution of the claim for

damages."). "[W]here a determination by the first factfinder would

necessarily bind the later factfinder, such issues may not be tried

non-jury by the court because to do so would deprive the litigant of

his constitutional right to trial by jury." Magram v. Raffel, 443 So.

2d 396, 397 (Fla. 3d DCA 1984).

     Marlette did not waive her constitutional right to a jury trial—

in fact, she made a timely request for trial by jury on all triable

issues. Therefore, the trial court's order to bifurcate poses the risk

of violating Marlette's right to a jury trial if the trial court makes

findings of fact that preclude a jury from deciding her legal claims.

                                   11
This constitutes a departure from the essential requirements of the

law resulting in a material injury that cannot be remedied on

appeal.

                                  III.

     Because Marlette has sufficiently established that the trial

court's order bifurcating her claims constitutes a departure from

the essential requirement of the law that claims involving

intertwined issues of fact may not be severed and that trying such

claims separately may result in material injury that cannot be

corrected on postjudgment appeal, certiorari review is appropriate

in this case. We grant Marlette's petition and quash the January

23, 2022, order with regard to its bifurcation of issues.

     Petition granted, order quashed.


NORTHCUTT and SLEET, JJ., Concur.



Opinion subject to revision prior to official publication.




                                  12